NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 10, 2011*
                                   Decided March 11, 2011

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No.  10‐2142

DONNELL JAMISON,                                     Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 09 CV 06911
OFFICER URBAN, Chicago Police Dept.,
Badge #16746, et al.,                                Robert M. Dow, Jr.,
      Defendants‐Appellees.                          Judge.

                                          O R D E R

        Donnell Jamison, an Illinois prisoner, sued several Chicago police officers, Illinois
state attorneys, and the city of Chicago for civil rights violations surrounding his arrest. The
district court dismissed his complaint at screening for failure to state a claim, see 28 U.S.C.
§§ 1915(e)(2)(B), 1915A(a), concluding that Jamison’s federal claims were time‐barred or not
actionable. Jamison appeals; we affirm.



       *
          The defendants were not served in the district court and are not participating in this
appeal. Thus, the appeal is submitted on the appellant’s brief and the record. See Fed. R. App.
P. 34(a)(2)(C).
No. 10‐2142                                                                             Page 2

        We accept the facts alleged in Jamison’s complaint as true. See Santiago v. Walls, 599
F.3d 749, 756 (7th Cir. 2010). Jamison, who is African‐American, says he was complying
with all traffic laws when Chicago police officers stopped his car in November 2006.
Displaying their weapons, the officers ordered Jamison and his passenger—identified as
“Jordan”—out of the car; the officers then searched the car and the two men. Although the
searches turned up nothing, the officers took Jamison and Jordan to the police station,
where, Jamison alleged, the officers “went fishing for evidence of some crime to justify the
illegal vehicle stop.” As Jamison was being questioned, officers searched the car again and
found locked computer cases in the trunk. After coercing Jamison to give them the keys, the
officers opened the cases and seized the property within. (Jamison does not specify what
was in the cases, but his complaint does say that the defendants impounded his laptop
computers, four digital cameras, a card printer and memory sticks.) Jamison was charged
with offenses related to the improper manufacture of driver’s licenses and identification
cards, and posted bail the next day. When he was arrested again in March 2007 for a traffic
violation, the state arbitrarily revoked his bail without a hearing; he was jailed for several
months. In December 2007 a state trial court quashed Jamison’s November 2006 arrest and
suppressed the seized evidence after concluding that the police lacked probable cause to
stop his car.

        Jamison filed this lawsuit in November 2009. Citing 42 U.S.C. §§ 1981 and 1983, he
claimed that the stop and arrest in 2006 were racially motivated; that the police falsely
arrested him, used excessive force against him, and unreasonably searched and seized him
and his property; that he was unconstitutionally confined after being denied bail without
due process; and that Chicago had an “unconstitutional custom or policy” of deliberate
indifference to the constitutional rights of African‐American men in predominantly white
neighborhoods and in high‐crime areas. Jamison also asserted a claim of malicious
prosecution under § 1983, and conspiracy‐related claims of racial animus under § 1985(3)
and § 1986. In addition, Jamison brought state law claims for false imprisonment, malicious
prosecution, and intentional infliction of emotional distress.

        Applying Illinois’ two‐year personal‐injury statute of limitations, see 735 ILCS 5/13‐
202, the district court observed that almost all of Jamison’s federal civil rights claims
appeared to be time‐barred—having accrued more than two years before he filed suit—and
that a stand‐alone claim of malicious prosecution was not actionable under § 1983. The
court ordered Jamison to show cause why his suit should not be dismissed. Jamison
responded that his claims based on false arrest, illegal searches and seizure, and excessive
force did not accrue until the charges against him were dropped in December 2007; until
then, he contended, Heck v. Humphrey, 512 U.S. 477 (1994), had barred his claims. The court
disagreed and dismissed the complaint on grounds that Jamison’s federal claims—with the
exception of the malicious prosecution claim, which was not actionable—were time‐barred,
No. 10‐2142                                                                               Page 3

and that supplemental jurisdiction did not extend over his state law claims. The court
denied Jamison’s post‐judgment motion for relief as duplicative of his earlier filings.

        On appeal, Jamison makes two arguments that his federal claims were timely. He
first argues that the discovery rule tolled the accrual of his claims until November 2009,
when he says he realized that he had been injured under the civil rights statutes. Under the
discovery rule, a claim accrues—and the statute of limitations begins to run—when a
plaintiff discovers that he has been injured, and by whom. See United States v. Norwood, 602
F.3d 830, 837 (7th Cir. 2010); Brademas v. Ind. Hous. Fin. Auth., 354 F.3d 681, 686 (7th Cir.
2004). But the date of discovery is when a reasonably diligent person should have
discovered the injury, not necessarily when the plaintiff himself actually discovers it. See
Merck & Co., Inc. v. Reynolds, 130 S. Ct. 1784, 1794 (2010); Barry Aviation Inc. v. Land O’Lakes
Mun. Airport Comm’n, 377 F.3d 682, 688 (7th Cir. 2004).

        Jamison not only waived his discovery‐rule argument by failing to raise it in the
district court, see Tully v. Barada, 599 F.3d 591, 594 (7th Cir. 2010), but demonstrated by his
actions after the arrest in 2006 that he reasonably could have discovered his injury long
before November 2009. As stated in his complaint, he expressed objections to his treatment
as early as December 2006, when he asked the Chicago Police Department to investigate the
“racially motivated illegal stop.” And as the district court noted, he petitioned for habeas
corpus in April 2007 to challenge his detention without a bail hearing. His claims would
have accrued by those dates, making them untimely here. Jamison’s argument that he had
“no knowledge of civil rights constitutional law” before late 2009 is thus unavailing; his
claims accrued when he discovered, or should have discovered, his injuries—not when he
learned that his injuries were unlawful. See Thelen v. Marc’s Big Boy Corp., 64 F.3d 264, 267
(7th Cir. 1995).

       Next, Jamison renews his argument that, under Heck, his claims did not accrue until
December 2007, when the charges against him were dismissed. Heck requires that a district
court dismiss a state prisoner’s civil rights suit if judgment in favor of the prisoner would
imply the invalidity of his conviction or sentence. 512 U.S. at 486‐87. Jamison contends that
Heck applies not only to convicted prisoners, but also to defendants like himself who faced
pending charges and potential convictions. Not until the criminal case against him was
closed, he argues, could he have filed this suit; only then did his claims accrue. But Jamison
is wrong. Heck delays accrual only when there exists a conviction or sentence that has not
been invalidated; it does not bar suits that would call into question anticipated convictions.
See Wallace v. Kato, 549 U.S. 384, 393‐94 (2007); Evans v. Poskon, 603 F.3d 362, 363 (7th Cir.
2010). Because Jamison was never convicted, Heck did not bar his suit.

       Accordingly, we AFFIRM the judgment of the district court.